Citation Nr: 1014758	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  07-06 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for psychiatric disability, 
including anxiety disorder and posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from June 1988 to February 
1989 and from August 1989 to July 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran asserts that he has PTSD and an anxiety disorder 
that are related to his service in the Persian Gulf in 1991.  
The Veteran has been diagnosed with anxiety disorder; the 
records associated with the claims file do not contain a 
diagnosis of PTSD, although the Veteran asserts that he has 
been diagnosed with that disorder.

While a November 2009 disability benefits adjudication 
decision from the Social Security Administration (SSA) 
pertaining to the Veteran is of record, the medical records 
upon which the decision was based are not of record.  The SSA 
decision noted that the Veteran's disabilities included 
chronic obstructive pulmonary disease (COPD) and "affective 
and anxiety-related disorders."  Of particular note are 
records from a psychotherapist, MC, APMHNP, which were 
referenced in the SSA administrative decision as being 
significant in assessing the Veteran's psychiatric condition.  
Such records are not associated with the claims file.

VA has a duty to obtain Social Security Administration (SSA) 
records when they may be relevant.  Murincsak v. Derwinski, 2 
Vet. App. 363, 370-72 (1992).  An attempt should be made to 
obtain these records.


Upon receipt of the SSA records and any other evidence that 
may be associated with the claims file, the AOJ should 
determine whether to afford the Veteran a VA examination for 
a medical opinion regarding a possible relationship between 
the disability on appeal and the Veteran's military service 
in accordance with 38 C.F.R. § 3.159(c)(4) and McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should contact the Social 
Security Administration (SSA) and request 
a copy of the Veteran's records 
considered in the November 2009 
adjudication of the Veteran's entitlement 
to SSA disability benefits, including the 
medical records upon which such decision 
was based.

2.  If additional clinical evidence is 
received from the SSA, schedule the 
Veteran for a VA psychiatric examination 
to identify the nature and etiology of 
all current psychiatric disabilities.  
The examiner must opine as to whether it 
is at least as likely as not that the 
Veteran has a current chronic psychiatric 
disability that is etiologically related 
to service.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.

3.  The AOJ should then readjudicate the 
issue of entitlement to service 
connection for psychiatric disability, 
including anxiety disorder and 
posttraumatic stress disorder (PTSD).  If 
the benefit sought is not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the Veteran and his representative 
should be afforded the appropriate period 
to respond.  Thereafter, the case should 
be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).





